MEMORANDUM **
David Litmon, Jr. appeals pro se the district court’s order denying his motion to proceed in his 42 U.S.C. § 1983 action without prepayment of filing fees. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion denial of a motion to proceed without prepayment of a filing fee. Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.2001). We reverse and remand.
Litmon’s complaint alleges that he is civilly committed pursuant to Cal. Welf. & Inst.Code § 6604. The district court, therefore, abused its discretion by denying Litmon permission to proceed without prepayment of a filing fee based on his failure to exhaust administrative remedies. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.2000) (holding that civilly committed people are not prisoners bound by the exhaustion requirements of the Prison Litigation and Reform Act, 42 U.S.C. § 1997e(a)).
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.